 1   Anna Y. Park, SBN 164242
     Sue J. Noh, SBN 192134
 2   Rumduol Vuong, SBN 264392
 3   Lorena Garcia-Bautista, SBN 234091
     U.S. EQUAL EMPLOYMENT
 4   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 5   Los Angeles, CA 90012
 6   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 7   E-Mail: lado.legal@eeoc.gov
 8   Attorneys for Plaintiff
 9   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
10
11                                UNITED STATES DISTRICT COURT

12                               EASTERN DISTRICT OF CALIFORNIA

13
     U.S. EQUAL EMPLOYMENT                          ) Case No.: 1:17-cv-01291-AWI-BAM
14   OPPORTUNITY COMMISSION,                        )
                                                    )
15                                                  ) [PROPOSED] ORDER
                    Plaintiff,                      )
16                                                  )
            vs.                                     )
17                                                  )
                                                    )
18   PAPE MATERIAL HANDLING, INC., and              )
     Does 1-10 inclusive,                           )
19                                                  )
                    Defendants.                     )
20                                                  )

21
22
            Pursuant to the Antideficiency Act (31 U.S.C. § 1341), on December 26, 2018, the EEOC
23
     filed a motion to stay this case until the current government shutdown is resolved and the federal
24
     government is once again funded. The EEOC represents that Defendant has no objections. The
25
26   Court will grant the EEOC’s motion.

27
28




                                                    -1-
 1                                                 ORDER
 2
 3          IT IS HEREBY ORDERED that due to a lapse in appropriations for the EEOC at
 4   midnight on December 21, 2018, the litigation of this matter is STAYED until the EEOC’s
 5
     funding is restored and all pending deadlines in this matter will be extended for the same number
 6
     of days as the EEOC’s lapse in funding. Additionally, upon adequate funding, the EEOC will
 7
 8   move the Court to lift the stay as soon as possible.

 9
10   IT IS SO ORDERED.
11
     Dated: December 26, 2018
12                                                SENIOR DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     -2-
